The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Detailed Action
Claims 1-18 have been examined.Claims 1-18 have been rejected.

Novel Subject Matter
The claims recite novel subject matter while being rejected as lacking written description and being indefinite.  Within each claim as a whole the examiner deems the novel limitation to be that a second GPIO bank of a SoC is associated with a critical function of an automobile and coupled to a debug interface to form a scan chain which provides information based on an indication of a fault condition.
	The closest prior art is determined to be Ahmad ('566) which teaches a safety power monitoring system that makes use of multiple I/O interfaces for GPIO and JTAG debugging, and Cottrell ('530) which teaches IC testing via JTAG scan chains where the JTAG control utilizes GPIO pins.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



	Claim 1 line 5 recites "a safety monitor".  This limitation fulfills the 3-prong test for being interpreted as invoking 35 U.S.C. 112(f).  See MPEP 2161.  This limitation is a generic placeholder for a structural element.  It is modified by functional language in the claim and is not modified by a definite structure or material for performing the claimed function.  The specification does not provide for a particular structure that embodies this limitation. The claim therefore lacks written description support for this limitation. The limitation may be intended to be a software function. When software functions are claimed and invoke 112(f) (that is, when they are not claimed as method steps), the specification must provide support in the form of an algorithm for performing the function. See MPEP 2161.01.  In this case the specification does not provide a specific algorithm to perform the claimed function.

Claim 9 line 12 recites "the safety monitor".  This limitation invokes 112(a) and lacks written description as described for claim 1, above.



Claim 17 lines 6 and 17 recite "safety monitor".  This limitation invokes 112(a) and lacks written description as described for claim 1, above.



Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 line 5 recites the limitation "a safety monitor".  This limitation invokes 35 U.S.C. 112(f) as described in the 112(a) rejection above.  Due to invoking 112(f) and having an unclear written description, this term has an uncertain interpretation and is indefinite.

Claim 1 lines 16-19 recite a run-on collection of modifying limitations.  These lines should be rephrased for clarity.  It is unclear what is done "to provide input/output operations to the first critical function".  The claims should recite a list of clear limitations.

Claims 9 and 17 recite "safety monitor" and are rejected on the same grounds as claim 1.

Claim 13 line 6-9 recite a run-on collection of modifying limitations.  These lines should be rephrased for clarity.  It is unclear what is done "to provide input/output operations to the second critical function".  The claims should recite a list of clear limitations.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Allen teaches including a debug core in communication with a JTAG master via dedicated pins or debug interfaces.  Gehrels teaches a safety indicator in a vehicle control system with a dedicated error indication pin.  Lee teaches a SoC including a power circuit with internal debugger, the SoC including a JTAG interface.




Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is (571) 272-8186.  The examiner can normally be reached on Monday through Friday 9AM-5:00PM (Pacific Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the examiner is 571-273-8186.  The examiner may be e-mailed at joseph.schell@uspto.gov though communications via e-mail are not permitted without a written authorization form (see MPEP 502.03).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JS/JOSEPH O SCHELL/Primary Examiner, Art Unit 2114